On Rehearing.
The motion of the defendant was to remand for the purpose of enabling it to verify by proof before the lower court the truth of the affidavits filed here in support of its motion. When we determined to remand, it occurred to us that we might possibly do the plaintiff an *1201injustice if we should confine the lower court to an examination of the sole question whether the insured was still living. But since she desires that question alone to be submitted, we shall make our decree in accordance with the wishes expressed in her counsel’s brief. Therefore
It is ordered and decreed that our former judgment is set aside— that the judgment of the lower court is avoided and reversed — and that the case is remanded to the lower court solely to receive proof of the existence of the insured in manner and form as set forth in the motion of the defendant, and then to render judgment between the parties upon all the proof in the present record and that to be taken on the trial as herein ordered, and that the costs of this appeal await the final decision of the cause.